Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our reportsdated March 3, 2010 relating to the financial statements, the financial statement schedules and the effectiveness of internal control over financial reporting, which appear in the Annual Report on Form 10-K of Conseco, Inc. (now known asCNO Financial Group, Inc. as a result of its name change effective May 11, 2010)for the year ended December 31, 2009.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP Indianapolis, Indiana May 13, 2010
